Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 9/15/2022 with a priority date of 7/2/2019.
Claims 1-7, 9-11, 14-17, 20, 22, 23, 52, 57, 66 and 73 are currently pending and have been examined.
Claims 1-7, 9-11, 14-17, 20, 22, 23, 52, 57, 66 and 73 are rejected under 35 USC 103 using a new combination of references.
Claims 1-7, 9-11, 14-17, 20, 22, 23, 52, 57, 66 and 73 overcome the rejection on 35 USC 101.


Reasons for Overcoming the Rejections Under  35 USC § 101

Under Step 2A - Prong 2: The claims offer a campaign management system comprising a process structure and records with the additional elements of GUI and graphical elements linked to logical templates where the user provides input to configure the process structure of executable program fragments of logic templates. The interface and elements allow a user to selectively construct the process structure by combining executable program fragments without programing knowledge and the need to understand how the program fragments are being combined to yield the process structure. As such, the claims as a whole amount to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9-11, 14, 20, 22, 23, 52 and 66 rejected under 35 U.S.C. 103 as being unpatentable over Kuntz-Mayr et al. (U.S. 2004/0139104; Hereafter: Kuntz) in view of Totale et al. (U.S. 2019/0310747; Hereafter: Totale).
As per Claim 1: Kuntz in view of Totale discloses the following limitations; 
1. (Currently Amended) A campaign management system comprising:
Kuntz discloses one or more processors; a graphical user interface coupled to the one or more processors; and a computer-readable storage media coupled to the one or more processors, the computer-readable storage media storing thereon computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: See, “Referring to FIG. 14, a computer system 1400 for creating and modifying individual objects is shown. The computer system 1400 includes a variety of input/output (I/O) devices (e.g., mouse 1403, keyboard 1405, and display 1407) and a computer 1410 having a central processor unit (CPU) 1420, an I/O unit 1430, a memory 1440, and a data storage device 1450. Data storage device 1450 may store machine-executable instructions, data, and various programs, such as an operating system 1452 and one or more application programs 1454, for implementing a process for creating and modifying individual objects, all of which may be processed by CPU 1420. Each computer program may be implemented in a high-level procedural or object-oriented programming language, or in assembly or machine language if desired; and, in any case, the language may be a compiled or interpreted language.” [0014].
Kuntz discloses causing the graphical user interface to display graphical elements, each graphical element being associated with a logic template; See, “If any of the states at the root level is a composite state, then it is necessary to define the states and transitions of the composite state. In FIG. 7, it can be seen, from both the directory area 702 and the details area 704, that STATE.sub.--4 and STATE.sub.--6 are composite states. To specify the sub-states in STATE.sub.--4, double clicking on the STATE.sub.--4 composite state icon in the directory area (or in the states table 710) takes the user to the display shown in FIG. 8, which displays a screen 800 of the next lower level of states under STATE.sub.--4. A screen of the type shown in FIG. 8 will appear where the composite state is made up of sequential sub-states, or in other words, a screen of the type shown in FIG. 8 will appear where there is a composite state of sequential sub-states. Because the sub-states in FIG. 8 are sequential, the screen 800 shown in FIG. 8 looks very similar to the screen 700 shown in FIG. 7. The only difference is that now the user is not at the top-most level (that is, not at the root level), but rather is at a sub-level within composite state (LEVEL=STATE.sub.--4). Again, the user specifies the states and transitions using the applicable tables as before, and after clicking the "save" button, the tree in the directory area is refreshed to give the user an easy overview of where the user is and what the user has done.” [0089]. See, [0085-0091] and Figures 7-9 for more about states and interfaces.
Kuntz does not discloses coupling the graphical elements based on inputs via said graphical user interface by a user, the coupling defining a user-configured process structure of executable program fragments of the logic templates, and 
However, Totale discloses graphical elements associated with user-configured process structure of executable program fragments of the logic templates. See, “Action flows (152) are a sequence of actions that are performed. Action flows may or may not have user interaction. For example, an action flow may be completely automatic. By way of another example, an action flow may be a defined sequence of actions by which a user is guided using the web application.” [0027]. See, “Rather, the builder (156) provides an interface by which the developer can primarily drag and drop components into a web application design (110), and enter parameters into fields to create the web application design (110). Thus, in some embodiments, a developer may be a business analyst rather than have any training in application development using a programming language.” [0030]. See, “In one or more embodiments of the technology, the context menu fragment expression (220) is a function that defines which context menu fragment (222) to include in the context menu. In some embodiments, the function is a simple assignment that has a constant context menu fragment identifier. In other embodiments, the context menu fragment expression (220) includes one or more operations in which, given a set of input data, generates output of a context menu fragment identifier from a set of possible context menu fragment identifiers.” [0037]. See also, [0052] for the UI engine and fragment subsystem. See also, [0081-0085] and Figure 6.1-6.3 for the context menu.
Kuntz discloses processing a plurality of participant records according to said process structure; See, “In a CRM system, for example, this may include various sales, marketing and service transactions. For example, individual objects may be embedded in sales processes, service processes, marketing processes, or in processes for getting information from customer interaction, or call center, applications. In another example, individual objects may be used in marketing applications that determine a target group of customers or potential customers toward which to direct a marketing campaign. In this example, the customers may be identified by virtue of a relationship they have to certain individual objects, or that they have to certain individual objects with certain attributes.” [0035]. See, “FIG. 2C shows the data structure 200C of another example individual object. The data structure 200C illustrates a multiple component data structure for an individual object. Each component for the individual object data structure 200C may be represented by a record in a data management system.” [0049]. 
Kuntz discloses wherein said plurality of participant records are associated with participants, such as persons or tangible objects; and See, “A system 300, shown in FIG. 3, includes an integration framework 310 that integrates a software application 320 with an individual object 330 that is used or altered by the software application 320. The goal of the integration framework 310 is to enable the management of an individual object's lifecycle, for example, in connection with a CRM or other similar type of solution. The customer engagement lifecycle is heavily interrelated with other lifecycles, for example, customer engagement lifecycles (for example, that are commonly tracked in CRM solutions), and business transactions (process integration). The framework 310 is not limited to a specific business process; rather, the framework 310 provides the means by which to develop standard, industry- or customer-specific scenarios with much reduced effort.” [0067]. See, “In addition to sequential states, there also may be "concurrent states" in an individual object's lifecycle. Referring to FIG. 5, concurrent states are shown.” [0081]. See, “FIGS. 10-13 are sequence diagrams that further describe the behavior of the individual object integration framework 310 shown in FIG. 3. FIG. 10 illustrates how the framework 310 works when an event is raised explicitly by the application 320. As shown in FIG. 10, first the application 320 gets an integration framework instance for the event operation to take place. Next, the application 320 raises the event to the framework 310, which in turn first determines the object family and then checks whether the event is relevant to the identified individual object family. Next, the event manager 350 is triggered to handle the event, and in turn the event manager 350 first gets a state manager instance and then through the state manager adapter 360 receives the determined state transition. Next, the event manager 350 triggers the execution of the action by the action manager 370, and the states are maintained in the state manager 355.” [0092].
Kuntz discloses wherein two or more of said participant records are simultaneously associated with the same participant. See, “Each individual object belongs to an object family that corresponds to a family of assets to which the unique asset belongs.” [0032]. See, “The individual object kernel 210C also includes an object family identifier that identifies the object family to which the individual object belongs.” [0051]. See, “The event manager 350 may also have the responsibility to determine if the given event is one of the events that can be raised for the given individual object family. If so, then the event manager 350 handles the event, for example as follows. First, the event manager 350 locates a state manager, or state machine engine, for the individual object family. (In this example, each individual object has permissible states for certain of its attributes, as well as allowed state transitions; a state manager is used to track these states and state transitions and thus track the lifecycle of the individual object, as is discussed in more detail later.)” [0074]. See also Figure 2C and [0049-0058] for family identifiers and the data structure of individual objects. 
Therefore, from the teaching of Totale, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the interface used to configure process flows, as disclosed by Kuntz, to associate graphical elements to user-configured process structure of executable program fragments of the logic templates, as taught by Totale, for the purpose of allowing a business analyst to create web application designs.


As per Claim 2: Kuntz in view of Totale discloses the following limitations; 
2. (Currently Amended) The campaign management system of claim 1, wherein each of said plurality of participant records comprises 
Kuntz discloses a unique participant record identifier and a participant association, and See, “The individual object kernel 210C represents the essential or core elements of the individual object. The individual object kernel 210C includes an individual object identifier that uniquely identifies the individual object to which the individual object kernel 210C applies. The individual object identifier may be a globally unique identifier that is produced from a well-known algorithm and is able to be processed by any computer system using the well-known algorithm. The individual object identifier also may be a unique identifier generated using a proprietary key numbering system, such as one in which primary keys are created by sequentially allocating numbers within an allocated number range. In some implementations, an individual object may include more than one type of individual object identifier. This may be useful, for example, when the individual object is used by computer systems that use different types of keys to identify the individual object.” [0050].
wherein said participant association is equivalent, such as identical, for said two or more of said participant records simultaneously associated with the same participant. See, “The individual object kernel 210C also includes an object family identifier that identifies the object family to which the individual object belongs.” [0051].

As per Claim 3: Kuntz in view of Totale discloses the following limitations; 
3. (Currently Amended) The campaign management system of claim 1, 
Kuntz discloses wherein two or more of said plurality of participant records have different participant record identifiers and See, “An individual data object, or simply individual object, represents a globally unique tangible or intangible product. By way of example, individual objects represent the products that a company sells, or for which the company provides a service...Each individual object belongs to an object family that corresponds to a family of assets to which the unique asset belongs.” [0032].
Kuntz discloses equivalent, such as identical, participant associations. See, “The individual object kernel 210C also includes an object family identifier that identifies the object family to which the individual object belongs.” [0051]. See also Figure 2C and [0049-0058] the data structure equivalent object family identifier where each individual objects in the family that includes unique individual object identifiers, which means each is different.

As per Claim 5: Kuntz in view of Totale discloses the following limitations; 
5. (Currently Amended) The campaign management system of claim 1 
Kuntz discloses wherein a second participant record of said two or more of said participant records simultaneously associated with the same participant are created from a first participant record associated with said same participant, such as by cloning or partial copying. See, “The computer system then creates the individual object based on the identified object family (step 220B). This may be accomplished, for example, by the computer system accessing a template for generating an individual object belonging to a particular object family. The template may identify the attributes that may be included by each individual object that belongs to the particular object family. The attributes may be referred to as the permissible attributes for the object family. The template also may identify, from the permissible attributes, the attributes that are to be added to an individual object when an individual object belonging to the object family is created. The computer system then may use the accessed template to generate the particular individual object. The user may indicate the attribute values by keying the attribute values into the computer system, or the attribute values may be identified by a computer program (such as when default attribute values are used for any individual object belonging to the particular object family when the individual object is first created).” [0042].

As per Claim 6: Kuntz in view of Totale discloses the following limitations; 
6. (Currently Amended) The campaign management system of claim 1 
Kuntz discloses wherein said first participant record comprises a unique participant record identifier and a participant association to said participant, and See also Figure 2C and [0049-0058] the data structure equivalent object family identifier where each individual objects in the family that includes unique individual object identifiers, which means each is different.
Kuntz discloses wherein said second participant record created from said first participant record, such as by cloning or partial copying, is provided with a unique participant record identifier and with a copy of the participant association of the first participant record. See, “The computer system then creates the individual object based on the identified object family (step 220B). This may be accomplished, for example, by the computer system accessing a template for generating an individual object belonging to a particular object family. The template may identify the attributes that may be included by each individual object that belongs to the particular object family. The attributes may be referred to as the permissible attributes for the object family. The template also may identify, from the permissible attributes, the attributes that are to be added to an individual object when an individual object belonging to the object family is created. The computer system then may use the accessed template to generate the particular individual object. The user may indicate the attribute values by keying the attribute values into the computer system, or the attribute values may be identified by a computer program (such as when default attribute values are used for any individual object belonging to the particular object family when the individual object is first created).” [0042].

As per Claim 7: Kuntz in view of Totale discloses the following limitations; 
Kuntz discloses 7. (Currently Amended) The campaign management system of claim 1 wherein said two or more participant records simultaneously associated with the same participant are created on the basis of master data related to said same participant. See, “In the enterprise system 110, master data is stored centrally in a data repository 140. The master data, in this example, includes individual data object information, business partner information, and product information. Master data tools 142 are used, for example, to create and maintain the master data. Configuration tools 144 may also be used to structure the master data. A wide array of business applications 146 make use of the centrally stored master data.” [0031]. See, “The individual object is associated with an asset (step 230B). The associated asset may identify the family of assets to which the unique asset represented by the individual object belongs. This may be accomplished, for example, by the user identifying particular product master data that represents the asset to which the individual object pertains. The computer system then may associate the product master data with the individual object, for example, by associating a unique identifier for the product master data with the individual object.” [0043].

As per Claim 9: Kuntz in view of Totale discloses the following limitations; 
Kuntz discloses 9. (Currently Amended) The campaign management system of claim 1 wherein said two or more participant records simultaneously associated with the same participant comprise different values of local participant attributes. See, “As mentioned previously, each individual object has permissible states for certain of its attributes, as well as allowed state transitions; the state manager (such as state manager 355) is used to track these states and state transitions, and thus track the lifecycle of the individual object. A "state" is a condition or situation during the life of an individual object during which the object satisfies some condition, performs some activity, or waits for some event. For example, if a house is "waiting to be sold," it may be said to be in state AVAILABLE; if a software license "has an owner," it may be said to be in state SOLD; if a car is "being produced," it may be said to be in state IN_PRODUCTION. In this sense, a state abstracts the condition or situation during the life of an individual object into a simple identifying word or phrase. A user defines the states that an individual object can be in at any given point in time. A state may have a unique identifier, a name and some description. Also, an individual object's life cycle starts and ends somewhere. To represent this, two special states may be used--an initial state, which indicates a default starting place, and a final state, which indicates a completion state.” [0077].

As per Claim 10: Kuntz in view of Totale discloses the following limitations; 
Kuntz discloses 10. (Currently Amended) The campaign management system of claim 1 wherein said campaign management system is user-configurable with respect to the number of said two or more participant records simultaneously associated with the same participant. See, “FIG. 2B depicts a process 200B for creating an individual object that represents a globally unique tangible or intangible product. The process 200B may be performed by a person using a computer system, such as the computer system described in FIG. 14. The process 200B begins with a user identifying the object family to which the individual object belongs (step 210B).” [0041]. See, “The user may continue using process 200D to change the individual object until no additional changes are desired (step 280D). When the user desires to modify another individual object (step 290D), the user identifies another individual object to be modified (step 210D) and the process continues. When the user has completed modifying the individual object or individual objects, the process 200D ends” [0066].

As per Claim 11: Kuntz in view of Totale discloses the following limitations; 
Kuntz discloses 11. (Currently Amended) The campaign management system of claim 1 wherein said two or more participant records simultaneously associated with the same participant comprise track histories of said processing, comprising logs of executed process sequences of said processing of said participant records according to said process structure and wherein said two or more participant records simultaneously associated with the same participant are different by at least one of said track histories and said local participant attributes. See, “The data structure 200C also may include history information 260C for an individual object. History information for an attribute or an association for the individual object may be included. In one example, history information may identify the particular user that added a particular attribute value and the date on which the attribute value was added. In another example, history information may identify a business partner that formerly was related to the individual object. In the example of an individual object for a particular automobile, the history information may include a former owner of the automobile or a former insurer for the automobile.” [0056]. See also [0076-0080] for writing changes into the history record for sequential states of an individual object.

As per Claim 14: Kuntz in view of Totale discloses the following limitations; 
Kuntz discloses 14. (Currently Amended) The campaign management system of claim 1 wherein said two or more participant records simultaneously associated with the same participant are processed asynchronously by said campaign management system  in accordance with said process structure. See, “In another aspect, the invention provides a computer system for processing individual data objects. The computer system has a data repository for individual objects. Each individual object pertains to a unique asset within an asset family, is associated with an object family corresponding to the asset family and includes, when first created, only a unique identifier value, and capable of including additional attributes and attribute values. The computer system also has an executable software module that adds attributes to an individual object in response to a temporal event having an impact on the unique asset to which the individual object pertains, and that associates an attribute value with each added attribute” [0010]. See, [0083] for updating states of unique individual objects and [0092] for the process the changes states in response to events that are clearly not happening at the same time.

As per Claim 20: Kuntz in view of Totale discloses the following limitations; 
Kuntz discloses 20. (Currently Amended) The campaign management system of claim 1 wherein said process structure comprises a plurality of configured logic templates and wherein said process structure comprises a number of configured process sequences defined by couplings of said configured logic templates. See, “FIGS. 7-9 show user interface screens that illustrate the process a designer may go through to model the lifecycle of an individual object family. In this example, the modeling is of the individual object family shown in FIGS. 6A and 6B. In the first screen 700 shown in FIG. 7, there is an area 702 on the left side of the screen 700 that displays a collapsible, hierarchical state directory. As shown, there is a "root" state, which includes all of the states at the same level--the INITIAL STATE, STATE.sub.--1 through STATE.sub.--7, and FINAL STATE. In FIG. 7, the state directory area 702 is not expanded to display the sub-states of STATE.sub.--4 and STATE.sub.--6.” [0085]. See, [0086-0091] for more examples of configuring process sequences. See, [0081-0082] for state diagrams shown in FIGS. 4-6B.

As per Claim 22: Kuntz in view of Totale discloses the following limitations; 
Kuntz discloses 22. (Currently Amended) The campaign management system of claim 1 wherein the configured process sequences are user-defined in a graphical user interface of said campaign management system. See, “FIGS. 7-9 show user interface screens that illustrate the process a designer may go through to model the lifecycle of an individual object family. In this example, the modeling is of the individual object family shown in FIGS. 6A and 6B. In the first screen 700 shown in FIG. 7, there is an area 702 on the left side of the screen 700 that displays a collapsible, hierarchical state directory. As shown, there is a "root" state, which includes all of the states at the same level--the INITIAL STATE, STATE.sub.--1 through STATE.sub.--7, and FINAL STATE. In FIG. 7, the state directory area 702 is not expanded to display the sub-states of STATE.sub.--4 and STATE.sub.--6.” [0085].

As per Claim 23: Kuntz in view of Totale discloses the following limitations; 
Kuntz discloses 23. (Currently Amended) The campaign management system of claim 1 wherein said campaign management system  is arranged to perform said processing of said participant records being associated with said participants, such as including persons or tangible objects, so that said processing of a participant record according to said process structure thereby causes a configured process sequence to be executed with respect to said participant  being associated with said participant record. See, “FIG. 10 illustrates how the framework 310 works when an event is raised explicitly by the application 320. As shown in FIG. 10, first the application 320 gets an integration framework instance for the event operation to take place. Next, the application 320 raises the event to the framework 310, which in turn first determines the object family and then checks whether the event is relevant to the identified individual object family. Next, the event manager 350 is triggered to handle the event, and in turn the event manager 350 first gets a state manager instance and then through the state manager adapter 360 receives the determined state transition. Next, the event manager 350 triggers the execution of the action by the action manager 370, and the states are maintained in the state manager 355.” [0092].

As per Claim 52: Kuntz in view of Totale discloses the following limitations; 
Kuntz discloses 52. (Currently Amended) The campaign management system of claim 1 wherein said campaign management system comprises a processing engine configured to process said participant records according to said process structure. See, “The event manager 350 may also have the responsibility to determine if the given event is one of the events that can be raised for the given individual object family. If so, then the event manager 350 handles the event, for example as follows. First, the event manager 350 locates a state manager, or state machine engine, for the individual object family. (In this example, each individual object has permissible states for certain of its attributes, as well as allowed state transitions; a state manager is used to track these states and state transitions and thus track the lifecycle of the individual object, as is discussed in more detail later.) The state manager may be a state manager 355 provided with the framework 310 shown in FIG. 3, or the state manager may be some other state manager. Next, the event manager 350 requests the applicable state manager, which for the following example will be the state manager 355, to determine a state transition for the individual object, if any. Next, the event manager 350 triggers an action manager 370 to execute the action 365 on the individual data object 330, and also requests the state manager 355 to maintain the states for the current transition. Then, the event manager 350 returns export context information (that is, individual object context), if any, and a return-code back to the application 320. To enable this to occur, the individual object context may be temporarily stored in the applicable context data containers 345.” [0074].

As per Claim 66: Kuntz in view of Totale discloses the following limitations; 
Kuntz discloses 66. (Currently Amended) The campaign management system of claim 1 wherein the track history further comprises a log of changes of the participant attributes. See, “The data structure 200C also may include history information 260C for an individual object. History information for an attribute or an association for the individual object may be included. In one example, history information may identify the particular user that added a particular attribute value and the date on which the attribute value was added. In another example, history information may identify a business partner that formerly was related to the individual object. In the example of an individual object for a particular automobile, the history information may include a former owner of the automobile or a former insurer for the automobile.” [0056].


Claim 15, 16, 17, 57 and 73 rejected under 35 U.S.C. 103 as being unpatentable over Kuntz in view of Totale further in view of  Ravid et al. (U.S. 2018/0239615; Hereafter: Ravid).
As per Claim 15: Kuntz in view of Totale and Ravid discloses the following limitations; 
Kuntz does not disclose 15. (Currently Amended) The campaign management system of claim 1 wherein said campaign management system is configured to merge said two or more participant records simultaneously associated with the same participant  into one participant record associated with said participant. 
However, Ravid discloses merging records. See, “When collection unit 610 collects correlated data records (e.g., data records that are associated with a same key), collection unit 610 packetizes the correlated data records, e.g., by merging the data records into a single record and generating a data packet that includes the single, merged record. In an example, because the data records are separated in time, collection unit 610 may store in memory data indicative of a collected data record and wait a specified period of time to ascertain whether another data record is received with a key that matches the key of the data record for which data is stored (e.g., temporality in memory). Because of the volume of data records received by collection unit 610, collection unit 610 implements an in-memory grid (or another in-memory data structure) to track and store keyed data representing data records that have been received and (optionally) timestamps representing time at which those records are received. As new records are received, collection unit 610 identifies a key of a newly received records and looks up in the in-memory data grid whether there is a matching key in the in-memory data grid. If there is a matching key, collection unit 610 correlates the data records with the matching key, e.g., by merging the records into a single record. Collection unit 610 may also update the in-memory grid with data specifying that a second data record has been received for that key.” [00100].
Therefore, from the teaching of Ravid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the records, as disclosed by Kuntz, to be merged, as taught by Ravid, for the purpose of building a record that includes enrichments and profile data.

As per Claim 16: Kuntz in view of Totale and Ravid discloses the following limitations; 
Kuntz does not disclose 16. (Currently Amended) The campaign management system of claim 1 wherein an additional participant record associated with the same participant as an existing participant record is created in response to an interaction by said same participant. 
However, Ravid discloses creating records in response to interactions by the user. See, “An "event," in this context, may be considered to be anything that requires an interaction with the individual object.” [0069]. See, “Generally, a data item includes a data record, data indicative of a data record or an event (e.g., a record that includes data indicative of an occurrence of an action (e.g., the making of a voice call or a length of a voice call) or data indicative of an occurrence of an action).” [0023]. See, “In this example, CDA system 702 receives input data records. CDA system 702 is configurable to specify which metrics are KPIs. As such, KPIs (and/or definitions thereof) are integrated as part of initialization of CDA system 702. In still another example, CDA system 702 updates the profile data and/or KPIs (for a particular key) with other data specifying each event that is represented by a particular received record for that particular key. As such, the profile data tracks and includes data representing all received events (for a particular user) and/or predefined events or types of events.” [0111]. See, “Referring to FIG. 11, diagram 1107 illustrates flowchart instances 1103, 1104, 1105, e.g., which are generated by the system from flowchart 1102 (FIG. 10), and data records 1106a, 1106b, 1106c. That is, new copy or instance of flowchart 1102 is created for each new key detected in data records 1106a, 1106b and 1106c.” [0158].
Therefore, from the teaching of Ravid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the records, as disclosed by Kuntz, to be created in response to an interaction, as taught by Ravid, for the purpose of building a record that includes enrichments and profile data.

As per Claim 17: Kuntz in view of Totale and Ravid discloses the following limitations; 
Kuntz does not disclose 17. (Currently Amended) The campaign management system of claim 1 wherein an additional participant record associated with the same participant as an existing participant record is created by an injection logic template, an interaction logic template or a decision logic template. 
However, Ravid discloses an additional record is created by a template the include injection, interactions and decisions. See, “Generally, a parameterized application includes an electronic template or record that is preconfigured to perform specified functionality and operations with regard to one or more parameters, the values of which are received by the parameterized application from one or more other applications and/or from user input. Once values of parameters are designated or specified, the parameterized application (e.g., the parameterized template) represents a parameterized template specification (hereinafter “specification”), e.g., because the parameterized application specifies values for states, values for actions, values for transitions among states, and so forth. Generally, a specification represents executable logic and specifies values for parameters of the executable logic and various states of the executable logic, based on a state reached from executing the executable logic on prior data items. In a variation, the system includes action applications that are not parameterized.” [0032]. See, “Specification 1100 also includes key 1102h that identifies that flowchart 1102 processes data records that include key 1102h or are associated with key 1102h. In this example, a custom identifier (ID) is used as the key. The key 1102h can correspond to one of the fields of a data record (i.e., a data record field), e.g., such as a subscriber_ID field, a customer_ID field, a session_ID field and so forth. In this example, the customer_ID field is a key field. For a particular data record, the system determines a value of a key for that data record by identifying the value of the key field for that data record.” [0156]. See, “Referring to FIG. 11, diagram 1107 illustrates flowchart instances 1103, 1104, 1105, e.g., which are generated by the system from flowchart 1102 (FIG. 10), and data records 1106a, 1106b, 1106c. That is, new copy or instance of flowchart 1102 is created for each new key detected in data records 1106a, 1106b and 1106c.” [0158].
Therefore, from the teaching of Ravid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the records, as disclosed by Kuntz, to be created with types of templates, as taught by Ravid, for the purpose of building a record that includes enrichments and profile data.

As per Claim 57: Kuntz in view of Totale and Ravid discloses the following limitations; 
57. (Currently Amended) The campaign management system of claim 52 wherein said processing engine with respect to a particular participant record  is configured to perform the steps of: 
Kuntz discloses initiating execution of a first executable program fragment of a first configured logic template on the basis of said particular participant record; See, “Data storage device 1450 may store machine-executable instructions, data, and various programs, such as an operating system 1452 and one or more application programs 1454, for implementing a process for creating and modifying individual objects, all of which may be processed by CPU 1420.” [0095]. See, [0085-0091] for configuring process sequences. See, [0081-0082] for state diagrams shown in FIGS. 4-6B.
Kuntz discloses determining for said particular participant record  a first sequence forward point  of said first configured logic template on the basis of said execution of said first executable program fragment on the basis of said particular participant record; See, “FIGS. 6A and 6B together show a more detailed individual object lifecycle. This example does not relate to a particular business scenario, but instead, refers generally to states to depict how different business scenarios may be modeled. From STATE.sub.--1, the individual object may either transition to STATE.sub.--2 and then to STATE.sub.--3, or alternatively may transition directly to STATE.sub.--3 and skip STATE.sub.--2. STATE.sub.--4 is a composite state, made up of nested sequential sub-states of STATE.sub.--4.1, STATE.sub.--4.2 and STATE.sub.--4.3. Sub-state STATE.sub.--4.2 is not only a sub-state, but itself is a composite state, with two sequential sub-states (STATE.sub.--4.2.1 and STATE.sub.--4.2.2, which each have sequential sub-states).” [0082]. See, [0092-0094] for executing sequences based on sequences.
Kuntz does not disclose determining for said particular participant record a second configured logic template based on said determined first sequence forward point and said process structure defined by said graphical connections between sequence forward points and sequence receive points of said configured logic templates; and initiating execution of a second executable program fragment of said determined second configured logic template on the basis of said particular participant record. 
However, Ravid discloses portions of executable logic where a first initiates a second. See, “Referring to FIG. 10, specification 1100 includes flowchart 1102 with nodes 1102a-1102g. Generally, a chart includes an application, e.g., a parameterized application, for processing data records. In this example, the specification (e.g., input) of values for parameters of the parameterized application generates the specification. As described above, a specification represents executable logic and specifies various states of the executable logic, based on a state reached from executing the executable logic on prior data items. Generally, executable logic includes source code and other computer instructions. Each node in the chart represents one or more portions of the executable logic. For example, a node includes one or more logical expressions (hereinafter “logic”) from which the executable logic is generated. In another example, a node corresponds to one or more particular portions of executable logic, when the executable logic is in a particular state. In this example, the executable logic in the chart is generated using the palette (described above), e.g., to select various inputs for inclusion in one or more nodes of the chart.” [0148].
Therefore, from the teaching of Ravid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the records, as disclosed by Kuntz, to execute a second program fragment, as taught by Ravid, for the purpose of building a record that includes enrichments and profile data.

As per Claim 73: Kuntz in view of Totale and Ravid discloses the following limitations; 
Kuntz does not disclose 73. (Currently Amended) The campaign management system of claim 1 wherein said plurality of logic templates comprises one or more decision logic templates and said executable program fragments of said decision logic templates are arranged to select a configured process sequence defined by said process structure  for a participant record. 
However, Ravid discloses portions of executable code arrange to select process sequences. See, “Referring to FIG. 10, specification 1100 includes flowchart 1102 with nodes 1102a-1102g. Generally, a chart includes an application, e.g., a parameterized application, for processing data records. In this example, the specification (e.g., input) of values for parameters of the parameterized application generates the specification. As described above, a specification represents executable logic and specifies various states of the executable logic, based on a state reached from executing the executable logic on prior data items. Generally, executable logic includes source code and other computer instructions. Each node in the chart represents one or more portions of the executable logic. For example, a node includes one or more logical expressions (hereinafter “logic”) from which the executable logic is generated. In another example, a node corresponds to one or more particular portions of executable logic, when the executable logic is in a particular state. In this example, the executable logic in the chart is generated using the palette (described above), e.g., to select various inputs for inclusion in one or more nodes of the chart.” [0148].
Therefore, from the teaching of Ravid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the records, as disclosed by Kuntz, for program fragments to select executable sequences, as taught by Ravid, for the purpose of building a record that includes enrichments and profile data.

Response to Arguments
The rejection under 35 USC 101 is overcome for the reasons set forth above.
Applicant’s arguments under 35 USC 103 are moot in view of a new combination of references where Totale is combined with Kuntz to disclose the new limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carlson US 2012/0078697 discloses processing record for contact management, certification, file management, workflow, etc. to assist the merchants and/or advertisers to complete the tasks related to the offers. Hahn et al. US 10,846,739 discloses a user interface for configuring a customer journey or path where a user can add step via an icon.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688